DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
The present application is a continuation of US patent application 16/219,521, now US patent 10,908,099.

Specification
The title of the invention, “ANALYTICAL METHODS” is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ANALYTICAL METHODS USING X-RAY ABSORPTION SPECTROSCOPY FOR QUANTIFYING OR EVALUATING METAL IONS IN A DENTIFRICE--.

Claim Objections
Claim 9 is objected to because of the following informalities:
In claim 9, “about surface,.” is recited where --about a surface.-- would be expected.
Appropriate correction is required.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9, and 14-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, the claim recites the limitation “the XAS results” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, the phrase “wherein the method is used to …” suggests an intended use of the claimed method, rather than further limitations regarding the method itself. The claim is unclear whether the limitation(s) following the phrase are part of the claimed invention. For the purposes of examination, Examiner has considered --wherein the method further includes a step to …--.
Further, the claim recites the limitation “the equilibrium distribution of a metal ion species” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4 the claim recites the limitation “the standard” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the claim recites the limitation “the metal ion species” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, the claim recites the limitation “the structural components of the dentifrice” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, the claim recites the limitation “the distribution” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 14, the limitation “the standard used are the spectra is one or more taken from the spectra in Fig. 3” is non-idiomatic and indefinite. The claim fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Figure 3 shows six different graphs including spectra for “original data” and “target transform”. The claim is unclear as to which of these spectra are included.
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). See MPEP 2173.05(s).

For the purposes of examination, Examiner has considered --one or more standards used are one or more of spectra corresponding to available stannous, non-crystalline stannic oxide, and chelated tin--.

Regarding claim 15, the claim recites the limitation “the percent speciation” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, the claim recites the limitation “the amount” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 17, the claim recites the limitation “the amount” in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 18, the claim recites the limitation “the amount” on page 5, lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Further, the claim recites the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, since the optional limitation is directed to an abstract idea (“selecting a dentifrice for further 

Regarding claim 19, the claim recites the limitation “the experimental spectra” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-6, 9, and 15-19, to provide sufficient antecedent basis, Examiner recommends removing the word “the” from the cited limitations above, and, if necessary, adding the word “a” or “an”.

Claim Rejections - 35 USC § 102/103
There are no 35 USC 102/103 rejections. Regarding the prior art, see the Notice of Allowance issued 02 October 2020 in parent US patent application 16/219,521.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claim(s) 1-13 and 16-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 1-3, 6, 8-16, 18, and 20-23 of prior U.S. Patent No. 10,908,099. This is a statutory double patenting rejection.
The claims correspond as follows:
Instant Claim(s)	Reference Claim(s) (respectively when multiple)
1-2			1-2
3			6
4			8
5			3
6-13			9-16
15			18
16-19			20-23

Regarding claim 14, Examiner notes the claim would be rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 17 of prior U.S. Patent No. 10,908,099 if the instant claim is amended as suggested in the 35 USC 112(b) rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.

Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884